DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is a National Stage application under 35 U.S.C. § 371 of International Application No. PCT/KR2019/009410, filed on July 29, 2019, which claims the benefit of Korean Patent Application No. 10-2018-0087858 filed on July 27, 2018, Korean Patent Application No. 10-2018-0114353 filed on September 21, 2018 and Korean Patent Application No. 10-2018-0116381 filed on September 28, 2018. 

Application Status
3.	Acknowledgment is made of Applicant’s submission of the present application, dated January 27, 2021. Claims 1-15 are pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on January 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-15 rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “A method for performing monitoring by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving information related to monitoring from a network; and 
performing monitoring based on the information related to monitoring, 
wherein the information related to monitoring is information related to reducing a range of a target to be monitored by the UE.”
The claim is a method-steps claim that is operated by a user equipment (UE). It includes multiple steps, e.g., receiving and performing steps. 
In telecommunications, a network generally means a number of interconnected computers, machines, or operations.  
For the receiving step, i.e., “receiving information related to monitoring from a network” as indicated in italics above, the examiner rejects the usage of “a network” since a network could include multiple devices, e.g., a base station, or the UE itself.
Consequently, claim 1 is rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Same rationale applies to the usage of the term “a network” in claim 14 line 6 and in claim 15 line 3.
Claims 2-13 are rejected since they all depend from claim 1.
Another issue regards to claim 12, claim 12 recites, “The method of claim 1, wherein the UE communicates with at least one of a mobile terminal, a network, and an autonomous vehicle other than the device.”
Claim 1 recites, “A method for performing monitoring by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving information related to monitoring from a network; and 
performing monitoring based on the information related to monitoring, 
wherein the information related to monitoring is information related to reducing a range of a target to be monitored by the UE.”
Claim 12 is a method step claim that depends from claim 1. The examiner rejects claim 12, since there is a lack of antecedent basis for the usage of its ending term “the device” as indicated in italics above.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
9.	Claims 1-4, 10-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suda (US 2014/0185508).
Regarding claim 1, Suda teaches the method for performing monitoring by a user equipment (UE) in a wireless communication system (paragraphs [0066] lines 1-16 & [0067] lines 1-16; Examiner’s Notes: mobile station 20 depicted in both FIGs. 1 and 16 of the prior art teaches the limitation of “a user equipment (UE);” in fact, the operation regards to mobile station 20 in the wireless communication system 1 illustrated in FIG. 16 of the prior art teaches the preamble of “the method for performing monitoring by a user equipment (UE) in a wireless communication system” in the instant application), the method comprising: 
receiving information related to monitoring from a network (paragraph [0067] lines 1-16; Examiner’s Notes: notification signal, i.e., the number-of-candidates reduction notification signal depicted in FIG. 16, of the prior art teaches the limitation of “information related to monitoring;” in fact, receiving notification signal, i.e., the number-of-candidates reduction notification signal, from base station 10 as illustrated in step S2 of FIG. 16 in the prior art teaches the limitation of “receiving information related to monitoring from a network” in the instant application); and 
performing monitoring based on the information related to monitoring (paragraph [0069] lines 1-20; Examiner’s Notes: monitoring based on the notification signal, e.g., step S7 illustrated in FIG. 16 of the prior art teaches the limitation of “performing monitoring based on the information related to monitoring” in the instant application), 
wherein the information related to monitoring is information related to reducing a range of a target to be monitored by the UE (paragraph [0069] lines 14-20; Examiner’s Notes: the number-of-candidates reduction process in the area in the prior art teaches the limitation of “reducing a range of a target to be monitored by the UE;” in fact, the notification signal, i.e., the number-of-candidates reduction notification signal, is related to the number-of-candidates reduction process to the area in the prior art teaches the limitation of “wherein the information related to monitoring is information related to reducing a range of a target to be monitored by the UE” in the instant application).  
Regarding claim 2, Suda further teaches the method, wherein the UE receives information on monitoring candidates from the network and performs monitoring on some of the monitoring candidates based on the information related to monitoring (paragraph [0069] lines 14-20; Examiner’s Notes: the number-of-candidates reduction process to the area in the prior art teaches the limitation of “some of the monitoring candidates;” in fact, mobile station 20 receiving the notification signal from base station 10, e.g., S2 in FIG. 16 of the prior art, and performing monitoring on the reduced number-of-candidates based on the notification signal, e.g., S7 in FIG. 16 of the prior art teaches the limitation of “wherein the UE receives information on monitoring candidates from the network and performs monitoring on some of the monitoring candidates based on the information related to monitoring” in the instant application).  
Regarding claim 3, Suda further teaches the method, wherein the information related to monitoring is transmitted based on downlink control information (DCI) or a physical downlink shared channel (PDSCH) (paragraph [0069] lines 1-9; Examiner’s Notes: monitoring based on DCI formats regards to the notification signal in the prior art teaches the limitation of “the information related to monitoring is transmitted based on downlink control information (DCI);” in fact, monitoring based on DCI formats regards to the notification signal in the prior art teaches the limitation of “wherein the information related to monitoring is transmitted based on downlink control information (DCI) or a physical downlink shared channel (PDSCH)” in the instant application).  
Regarding claim 4, Suda further teaches the method, wherein a control resource set (CORESET), a search space (SS) set, an aggregation level (AL), or all or some of the candidates to be monitored by the UE are indicated by the network after the UE receives the DCI (paragraph [0069] lines 1-14; Examiner’s Notes: mobile station 20 monitoring the reduced number-of-candidates in the area, e.g., step S7 in the prior art, after receiving the DCI formats/notification signal, e.g., step S2 in the prior art, teaches the limitation of “some of the candidates to be monitored by the UE are indicated by the network after the UE receives the DCI;” 
in fact, mobile station 20 monitoring the reduced number-of-candidates in the area, e.g., step S7 in the prior art, after receiving the DCI formats/notification signal, e.g., step S2 in the prior art, teaches the limitation of “wherein a control resource set (CORESET), a search space (SS) set, an aggregation level (AL), or all or some of the candidates to be monitored by the UE are indicated by the network after the UE receives the DCI” in the instant application).  
Regarding claim 10, Suda further teaches the method, wherein the UE reports a capability for operating in a power saving mode to the network (paragraph [0038] lines 1-16; Examiner’s Notes: the mode regards to mobile station’s power value, e.g., a lower power value, in the prior art teaches the limitation of “a power saving mode;” in fact, the mobile station sending the mode/operation information regards to its power value, e.g., a lower power saving value, in the prior art teaches the limitation of “wherein the UE reports a capability for operating in a power saving mode to the network” in the instant application).  
Regarding claim 11, Suda further teaches the method, wherein an application time point of the power saving mode or a configuration for the power saving for the UE is indicated by the network through higher layer signaling (paragraph [0069] lines 14-20; Examiner’s Notes: the processing time regards to mobile station’s power value, e.g., a lower power saving value, in the prior art teaches the limitation of “an application time point of the power saving mode for the UE;” in fact, the base station indicating/sending notification signal, such as processing time regards to mobile station’s lower power saving value, in the prior art teaches the limitation of “wherein an application time point of the power saving mode or a configuration for the power saving for the UE is indicated by the network through higher layer signaling” in the instant application).  
Regarding claim 12, Suda further teaches the method, wherein the UE communicates with at least one of a mobile terminal, a network, and an autonomous vehicle other than the device (paragraph [0066] lines 1-16; Examiner’s Notes: mobile station 20 communicating with base station 10 in a cell network depicted in FIG. 1 of the prior art teaches the limitation of “the UE communicates with a network;” in fact, mobile station 20 communicating with base station 10 in a cell network depicted in FIG. 1 of the prior art teaches the limitation of “wherein the UE communicates with at least one of a mobile terminal, a network, and an autonomous vehicle other than the device” in the instant application).  
Regarding claim 14, Suda teaches the user equipment (paragraphs [0037] lines 1-16 & [0067] lines 1-16; Examiner’s Notes: mobile station 20 depicted in both FIGs. 5 and 16 of the prior art teaches the limitation of “user equipment (UE)” in the instant application) comprising: 
a memory (paragraph [0037] lines 1-16; Examiner’s Notes: memory 20d in mobile station 20 depicted in FIG. 5 of the prior art teaches the limitation of “a memory” in the instant application); 
a transceiver (paragraph [0037] lines 1-16; Examiner’s Notes: RF circuit 20c in mobile station 20 depicted in FIG. 5 of the prior art teaches the limitation of “a transceiver” in the instant application); and 
a processor (paragraph [0037] lines 1-16; Examiner’s Notes: CPU 20a in mobile station 20 depicted in FIG. 5 of the prior art teaches the limitation of “a processor” in the instant application) operably coupled to the memory and the transceiver, wherein the processor is configured to 
receive information related to monitoring from a network (paragraph [0067] lines 1-16; Examiner’s Notes: notification signal, i.e., the number-of-candidates reduction notification signal depicted in FIG. 16, of the prior art teaches the limitation of “information related to monitoring;” in fact, receiving notification signal, i.e., the number-of-candidates reduction notification signal, from base station 10 as illustrated in step S2 of FIG. 16 in the prior art teaches the limitation of “receive information related to monitoring from a network” in the instant application) and to 
perform monitoring based on the information related to monitoring (paragraph [0069] lines 1-20; Examiner’s Notes: monitoring based on the notification signal, e.g., step S7 illustrated in FIG. 16 of the prior art teaches the limitation of “perform monitoring based on the information related to monitoring” in the instant application), and 
the information related to monitoring is information related to reducing a range of a target to be monitored by the UE (paragraph [0069] lines 14-20; Examiner’s Notes: the number-of-candidates reduction process in the area in the prior art teaches the limitation of “reducing a range of a target to be monitored by the UE;” in fact, the notification signal, i.e., the number-of-candidates reduction notification signal, is related to the number-of-candidates reduction process to the area in the prior art teaches the limitation of “the information related to monitoring is information related to reducing a range of a target to be monitored by the UE” in the instant application).  
Regarding claim 15, Suda teaches the processor for a wireless communication device in a wireless communication system (paragraphs [0037] lines 1-16 & [0067] lines 1-16; Examiner’s Notes: mobile station 20 depicted in both FIGs. 5 and 16 of the prior art teaches the limitation of “a wireless communication device;” CPU 20a in mobile station 20 depicted in FIG. 5 of the prior art teaches the limitation of “processor;” in fact, the CPU 20a in mobile station 20 in the wireless communication system 1 of the prior art teaches the preamble of “processor for a wireless communication device in a wireless communication system” in the instant application), wherein the processor is configured to 
receive information related to monitoring from a network (paragraph [0067] lines 1-16; Examiner’s Notes: notification signal, i.e., the number-of-candidates reduction notification signal depicted in FIG. 16, of the prior art teaches the limitation of “information related to monitoring;” in fact, receiving notification signal, i.e., the number-of-candidates reduction notification signal, from base station 10 as illustrated in step S2 of FIG. 16 in the prior art teaches the limitation of “receive information related to monitoring from a network” in the instant application) and to 
perform monitoring based on the information related to monitoring (paragraph [0069] lines 1-20; Examiner’s Notes: monitoring based on the notification signal, e.g., step S7 illustrated in FIG. 16 of the prior art teaches the limitation of “perform monitoring based on the information related to monitoring” in the instant application), and 
the information related to monitoring is information related to reducing a range of a target to be monitored by the UE (paragraph [0069] lines 14-20; Examiner’s Notes: the number-of-candidates reduction process in the area in the prior art teaches the limitation of “reducing a range of a target to be monitored by the UE;” in fact, the notification signal, i.e., the number-of-candidates reduction notification signal, is related to the number-of-candidates reduction process to the area in the prior art teaches the limitation of “the information related to monitoring is information related to reducing a range of a target to be monitored by the UE” in the instant application).  
 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
11.	Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Suda (US 2014/0185508) in view of Zhou (US 2020/0214015).
Regarding claim 8, Suda teaches the method without explicitly teaching implementing a CORESET configuration. 
Zhou from the same or similar field of endeavor teach implementing fairness of the method, wherein the information related to monitoring is transmitted based on a CORESET configuration (paragraph [0180] lines 1-11; Examiner’s Notes: configuring a CORESET in the prior art teaches the limitation of “a CORESET configuration;” in fact, morning information/DCI regards to the configured CORESET in the prior art teaches the limitation of “wherein the information related to monitoring is transmitted based on a CORESET configuration” in the instant application); and 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Zhou in the system of Suda. 
The motivation for implementing a CORESET configuration, is to further enhance the mechanism of determining control resource adjustment information for a target UE, the control resource adjustment information being control resource adjustment information based on original scheduling that has been adjusted, sending the control resource adjustment information to the target UE, so that the target UE monitors downlink control information in the time-frequency range to which adjusted control resources belong, based on the control resource adjustment information and the time-frequency resource range of the original scheduling, allocating transmission resources for the target UE, the frequency range of transmission resources including the frequency range of the adjusted control resources then performing information transmission between the base station and target UE. 

Allowable Subject Matter
12.	Claims 5-7, 9, and 13 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claims 5 and 6, the prior art in single or in combination fails to teach "wherein at least one CORESET is configured in the UE by explicit signaling of the network or implicit decision of the UE, and the UE turns on or off monitoring on the at least one CORESET based on the information related to monitoring,” in combination with other limitation of the claim(s).
Regarding claim 7, the prior art in single or in combination fails to teach "wherein at least one SS set is configured in the UE by the explicit signaling of the network or the implicit decision of the UE, and the UE turns on or off monitoring on the at least one SS set based on the information related to monitoring,” in combination with other limitation of the claim(s).
Regarding claim 9, the prior art in single or in combination fails to teach "wherein the CORESET configuration includes a transmission configuration indicator (TCI) state linked to each CORESET, and the UE does not perform monitoring on the CORESET linked to the TCI state if the TCI state is an unavailable value,” in combination with other limitation of the claim(s).
Regarding claim 13, the prior art in single or in combination fails to teach "wherein the UE implements an advanced driver assistance system (ADAS) function based on a signal for controlling movement of a device, the UE switches a driving mode of the device from an autonomous driving mode to a manual driving mode or from the manual driving mode to the autonomous driving mode upon receiving a user input, and/or the UE performs autonomous driving based on external object information, wherein the external object information includes at least one of information on the presence or absence of an object; location information of the object, distance information between the device and the object, and relative speed information between the device and the object,” in combination with other limitation of the claim(s).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference;
Lo (US 2018/0020441) is cited to show the collaborative transmission in a wireless communication system, wherein the control information indicates time-frequency resources allocated or assigned for data transmission by the transmitter;
	Dinan et al. (US 2013/0170435) is cited to show the control plane information that comprises first label value for transmitting a first plurality of packets to the base station and second label value for transmitting a second plurality of packets to the packet network gateway.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473